—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered December 23, 1998, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly denied the defendant’s request for a missing witness charge. Because the defendant waited until both sides had rested to ask for that charge, his request was untimely (see, People v Bowman, 270 AD2d 355; People v France, 265 AD2d 424; People v Kourani, 256 AD2d 620, 622; People v Asphill, 208 AD2d 550, 551; People v Correll, 207 AD2d 410).
The defendant’s remaining contentions raised in his supplemental pro se brief are either unpreserved for appellate review or without merit. Bracken, P. J., O’Brien, Goldstein and McGinity, JJ., concur.